           CASE 0:20-cv-02385-NEB-TNL Doc. 5 Filed 02/23/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


    PETRO SIRUK and MARINA SIRUK,                    Case No. 20‐CV‐2385 (NEB/TNL)

                        Plaintiffs,

    v.                                             ORDER ACCEPTING REPORT AND
                                                       RECOMMENDATION
    STATE OF MINNESOTA, CITY OF ELK
    RIVER, and SHERBURNE COUNTY,

                        Defendants.



         Petro and Marina Siruk (the “Siruks”) filed their Complaint pro se and sought

permission to proceed in forma pauperis (“IFP”). In a Report and Recommendation issued

January 14, 2021, United States Magistrate Judge Tony N. Leung recommends dismissing

the Complaint without prejudice for failure to state a claim, and denying the IFP motion

as moot. (ECF No. 3 (“R&R”) at 12.) The Court has reviewed de novo those portions of the

R&R to which the Siruks have objected, as required by 28 U.S.C. § 636(b)(1)(C) and Fed.

R. Civ. P. 72(b).

         The Siruks raise two objections to the R&R, as well as new factual allegations, that

deserve a brief discussion.1




1 The Court provides this discussion with an aim toward limiting or narrowing further
litigation by the Siruks brought in this District. (See R&R at 10 n.4 (collecting all cases the
Siruks have filed in the District in the last two years).)
                                              1
          CASE 0:20-cv-02385-NEB-TNL Doc. 5 Filed 02/23/21 Page 2 of 4




       IFP Status. The Siruks’ first objection is that—contrary to Judge Leung’s finding—

they did not make a false statement in applying for IFP status. (R&R at 11; ECF No. 4

at 1.) The Court finds that this objection is irrelevant because, even assuming the Siruks

were entitled to proceed IFP, their Complaint must be dismissed for failing to state a

claim and a lack of subject‐matter jurisdiction. See 28 U.S.C. § 1915(e)(2)(B)(ii); Carter v.

Schafer, 273 F. App’x 581, 582 (8th Cir. 2008) (per curiam) (“[C]ontrary to plaintiffs’

arguments on appeal, the provisions of 28 U.S.C. § 1915(e) apply to all persons

proceeding IFP . . . .”).

       Excusable Neglect and the Legal System. In their second objection, the Siruks appear

to argue that the Court should excuse their neglect and failure to follow pleading

requirements, the Federal Rules of Civil Procedure, and the like, because they are

unsophisticated parties. But as Judge Leung noted, these rules apply to both pro se and

represented parties. (R&R at 10–11); see, e.g., Smith v. Ghana Com. Bank, Ltd., No. 13‐CV‐

1010 (DWF/JJK), 2013 WL 12074959, at *8‐9 (D. Minn. Aug. 8, 2013), report and

recommendation adopted, 2013 WL 12074961 (D. Minn. Oct. 8, 2013). The Siruks have filed

seven cases before this Court since November 2, 2020. (See R&R at 10 nn.4, 5); Siruk v.

Robinhood Financial, LLC, 21‐CV‐415 (PJS/DTS), filed February 12, 2021. Many of these

cases appear to raise identical claims against different parties. (Compare, e.g., Siruk v.

Kendall, No. 20‐CV‐2270 (JRT/ECW), with Siruk v. Minnesota, No. 20‐CV‐2373

(WMW/KMM).) Although the Siruks may not understand the rules of filing, they are not



                                             2
            CASE 0:20-cv-02385-NEB-TNL Doc. 5 Filed 02/23/21 Page 3 of 4




excused from compliance. The Siruks are advised to familiarize themselves with the

Court’s local rules,2 as well as the Federal Rules of Civil Procedure,3 and comply with

those requirements in future filings.

         New Facts. In their objection, the Siruks also bring new factual allegations that they

did not present in their Complaint that provide some details behind their claims. (ECF

No. 4 at 3–4.) It appears that the Siruks were a party to a lawsuit in Hennepin County

district court; they allege that the judge and court reporter in that case conspired against

them. (Id. at 3.) Apparently, while Petro Siruk was testifying in a hearing, the judge

refused to accept his evidence and, following an altercation or continued interruptions,

held him in contempt and sent him to jail, where he alleges that he was unjustly treated.

(Id.) These allegations do not relate to any of Defendants here, with the possible exception

of the State of Minnesota. The Siruks have not objected to Judge Leung’s recommendation

that they cannot sue the State of Minnesota, and the Court need not consider the issue

further.4




2   Available at https://www.mnd.uscourts.gov/court‐info/local‐rules‐and‐orders.

3   Available at https://www.law.cornell.edu/rules/frcp.

4 It appears that Petro Siruk has brought a claim based on these allegations in a separate
lawsuit in this District. (See ECF Nos. 3–4); Siruk v. Minnesota, No. 20‐CV‐2667
(SRN/ECW).


                                               3
           CASE 0:20-cv-02385-NEB-TNL Doc. 5 Filed 02/23/21 Page 4 of 4




                                   CONCLUSION

      Based on the foregoing and on all the files, records, and proceedings herein, IT IS

HEREBY ORDERED THAT:

      1.      The Complaint (ECF No. 1) is DISMISSED WITHOUT PREJUDICE; and

      2.      The motion to proceed IFP (ECF No. 2) is DENIED AS MOOT.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: February 23, 2021                       BY THE COURT:

                                               s/Nancy E. Brasel
                                               Nancy E. Brasel
                                               United States District Judge




                                           4
